NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 1, 2019* 
                                  Decided May 2, 2019 
                                              
                                          Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge 
                        
                       AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2813 
 
ANTUAN VALENTINO LITTLE,                       Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Eastern District of Wisconsin. 
                                                
      v.                                       No. 18‐cv‐130‐pp 
                                                
T. MOON and SGT. TRITT,1                       Pamela Pepper, 
      Defendants‐Appellees.                    Judge. 
                                                
                                        O R D E R 

      Two officials at a Wisconsin prison allegedly destroyed Antuan Little’s 
photographs of his mother, so he has sued them for violating the Eighth Amendment 
through their deliberate indifference to his mental health. The district court dismissed 
                                                 
            * The defendants were not served with process in the district court and are not 

participating on appeal. We have agreed to decide this case without oral argument 
because the brief and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).   
            1  We have copied the names of the defendants as they were named in the 

complaint. The record does not indicate their proper names. 
No. 18‐2813                                                                           Page  2 
 
his complaint at screening, see 28 U.S.C. § 1915A, explaining that he failed to state a 
claim. That reasoning is correct, so we affirm the dismissal. 
         
        We review the dismissal de novo, taking the allegations of Little’s last‐filed 
complaint as true. See Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015). During Little’s 
transfer to Waupun Correctional Institution, staff determined that he had brought more 
photographs with him than the prison permitted. They confiscated the excess and 
advised Little that he could either send the extra photos home, destroy them, or file an 
internal complaint to contest their decision to confiscate. Little complained to “T. 
Moon” (an inmate complaint examiner) that some photographs attributed to him were 
not his, and he wished to exchange them for his “family photographs” that had been 
confiscated. Moon recommended that the prison dismiss Little’s complaint, and he told 
Little to “notify the property department of his chosen method of disposal after his 
appeal or as soon as possible if not appealing.” Little appealed, but while his appeal 
was pending, his photographs were destroyed by, he claims, Moon and “Sgt. Tritt.” 
They were photos of his recently deceased mother.   
          
        Little sued Moon and Sgt. Tritt, asserting that the destruction caused him mental 
anguish in violation of the Eighth Amendment. (He also alleged that the destruction 
deprived him of property without due process. But the court dismissed that claim at 
screening because Little had a post‐deprivation remedy in state court, and Little does 
not contest that decision.) The court dismissed the Eighth Amendment claim, 
explaining that Little had not alleged whether Moon and Tritt “knew that the photos 
were pictures of the plaintiff’s mother,” “that she had passed away,” and that “losing 
the photos would cause the plaintiff significant emotional harm.” Allowing him a 
chance to cure these defects, the court gave Little leave to amend his complaint. The 
amended complaint adds that “with evil or malicious intent” the defendants destroyed 
the photos, knowing that they were pictures of his beloved, deceased mother. The court 
dismissed Little’s amended complaint for failure to state a claim, observing that Little 
had still failed to allege that Moon and Tritt “knew that destroying the photographs 
would inflict deep pain on the plaintiff.”   
         
        Little contends that the district court wrongly concluded that he failed to state a 
claim. To state an Eighth Amendment violation, Little needed to allege that the 
defendants inflicted serious harm on him and that they did so intentionally or with 
deliberate indifference to the substantial risk of serious harm. Farmer v. Brennan, 
511 U.S. 825, 834 (1994). The Prison Litigation Reform Act precludes an inmate from 
recovering compensatory damages for mental injury—the only injury that Little 
No. 18‐2813                                                                             Page  3 
 
alleges—if the inmate does not also have a physical injury—which Little does not 
allege. See 42 U.S.C. § 1997e(e). Little seeks to avoid this bar by asking for only nominal 
and punitive damages. See Calhoun v. DeTella, 319 F.3d 936, 940‐43 (7th Cir. 2003). 
          
        Even so, Little’s claim is doomed for two reasons. First, he did not allege that 
Moon and Tritt knew of, or recklessly ignored, a substantial risk that by destroying the 
photographs they would seriously devastate Little’s mental health. See Farmer, 511 U.S. 
at 837; Rice v. Corr. Med. Servs., 675 F.3d 650, 665 (7th Cir. 2012). The absence of a 
culpable state of mind regarding the inflicted injury is fatal to the complaint. 
See Duckworth v. Ahmad, 532 F.3d 675, 680 (7th Cir. 2008). Second, Little failed to make 
this allegation despite a direction from the judge that he allege (if it were true) this 
culpable state of mind. Under Federal Rule of Civil Procedure 12(e), a district judge 
may ask a plaintiff “to lay out details that enable the defendants to respond intelligently 
and the court to handle the litigation effectively.” Chapman v. Yellow Cab Coop., 875 F.3d 
846, 849 (7th Cir. 2017). But if a plaintiff does not comply with a reasonable order for 
details under Rule 12(e), a district court may dismiss the complaint with prejudice. Id.     
         
        The district court dismissed Little’s complaint under 28 U.S.C. § 1915A(b)(1), so 
he has accrued a strike on appeal, Flynn v. Thatcher, 819 F.3d 990, 992 (7th Cir. 2016). 
         
                                                                                  AFFIRMED